PER CURIAM:
In these consolidated appeals, Edward John Beach seeks to appeal the district court’s orders denying his motion to dismiss his trial counsel and adopting the magistrate judge’s recommendation and denying his motion to suppress evidence at his criminal trial. Although Beach was found guilty after a jury trial of various drug crimes, he has not yet been sentenced. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000). The orders Beach seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with oral argument because the facts and legal materials are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED